DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	In response to the prior rejection under 35 U.S.C. 112(a) and the objections to the drawings and specification, applicant has clarified that the term “palm portion” means the portion of the glove between the “front portion” 20 and the “rear portion” 22.  This differs from the ordinary meaning of “palm portion”, which in the glove art would denote the portion of the glove which is configured to cover the palm of the wearer’s hand.  In the present application, “palm portion” is the portion of the glove between the front portion 20 and the rear portion 22, which includes the dorsal surface of the glove and the ventral surface of the glove (the clip being depicted on the dorsal or back surface of the glove in Fig. 1).  Applicant may be his/her own lexicographer and may adopt a meaning for a term which differs from the ordinary or customary meaning of the term, by clearly setting forth this different definition. 
	Therefore, in this present application and claims, the term “palm portion” is interpreted as meaning the portion of the glove between the “front portion” (front end) 20 and the “rear portion” (rear end) 22, and encompasses both the dorsal surface of the glove and the ventral surface of the glove. That is, the term is not being limited to the portion of the glove which would cover a palm of the hand.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is confusing in reciting “a paper note on the glove top” and then reciting “the paper note on the top of the glove”. It is unclear in what manner these two limitations differ, i.e. it is unclear in what manner the recitation “the paper note on the top of the glove” further limits “a paper note on the glove top”.  These recitations appear to imply that “the glove top” differs from “the top of the glove”, since both are recited, though it is unclear in what manner “the glove top” is distinct or different from “the top of the glove”. Therefore these recitations taken together are confusing. 
Also in claim 14, the recitation “…on the top of the glove, paper note between the finger portion and the spring portion” is grammatically incorrect and confusing language. It appears that words are missing from this recitation. 
Additionally in claim 14, the structural relationship between the paper note and the clip is confusing. The claim recites that the note is “between the finger portion and the spring portion”, but it is unclear whether the note is held by the clip, positioned within the clip, spaced from the clip, etc. The claim should more clearly recite the paper note as it relates to the clip structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryden (US 2,717,546).
Ryden discloses a glove with a clip (11/25; see Fig. 4; col. 2, lines 24-52), the glove comprising a top (the outer surface of the glove), a finger portion (fingers 10a) and a palm portion (the remainder of the glove shown in Fig. 1), the clip (25; Fig. 4) comprising a base (the flat body of device 11; Fig. 4) and a movable retainer portion (25 in Fig. 4; the retainer portion 25 is movable since Ryden discloses it can be pressed against the sleeve 26 to retain it in the bent configuration; col. 2, lines 41-52), the base (11) on the glove top (see Fig. 4), the movable retainer portion (25) on the base (member 25 is a bendable clip element and forms a moveable retainer portion on the base; col. 2, lines 34-52),  the movable retainer portion (25) adapted for releasably securing lightweight items between the movable retainer portion and the base (the clip 25 is capable of functioning as claimed; a lightweight item, such as a thin tissue, could be inserted under the clip 25 and the clip could releasably secure the item as claimed).
Regarding claim 2, the movable retainer portion further comprises a spring portion (the curved hinge portion of element 25) on the base and a lip (the distal portion of 25), the spring portion on the base and the lip on the spring portion (see Fig.4 and see annotated figure below), the spring portion adapted to bear against the lip to urge the lip against the base (when bent into position); see annotated figure below.

    PNG
    media_image1.png
    284
    455
    media_image1.png
    Greyscale

Regarding claim 3, the clip comprises an opening between the lip and the base (see annotated figure above, showing an opening between the lip and the base which provides a space for the pocket material 26 which is clamped between the lip and the base).
Regarding claim 4, the clip comprises a pocket (26), the pocket (26) on the glove top of the palm portion (see Fig. 4), the base (11) in the pocket and the lip (25) outside the pocket (see Fig. 4). It is noted that the remainder of the glove other than the fingers 10a is considered to be the “palm portion” set forth in claim 1, and thus the pocket 26 on thumb palmar side surface 10b is considered to be on the palm portion as claimed.
Regarding claim 8, the clip comprises a raised end on the lip (the distal end of the lip of 25 is raised above the base 11, thus being a “raised end”) the raised end spaced from the base (11) forming a clip opening between the raised end and the base (see annotated figure above and see Fig. 4 of Ryden, showing an opening between the lip and the base which provides a space for the pocket material 26 which is clamped between the lip and the base).
Regarding claim 10, the pocket (26) is secured to the glove top of the palm portion, the clip (25) adapted for receiving and attaching lightweight material to the top of the glove (the clip 25 could function as claimed). It is noted that the remainder of the glove other than the fingers 10a is considered to be the “palm portion” set forth in claim 1, and thus the pocket 26 on thumb palmar side surface 10b is considered to be on the palm portion as claimed.
Regarding claim 11, the clip opening is disposed adjacent the finger portion (the opening of clip 25 of the thumb palmar side portion is “adjacent” the index finger portion 10a; see Fig. 1).
Regarding claim 12, the clip is constructed of metal (col. 2, lines 6-11).



Claims 1-3, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Street (US 5,110,154).
Street discloses a glove (10) with a clip (see clip 54 in Fig. 3), the glove comprising a top (the outer surface of the glove), a finger portion (see finger of glove shown in Figs. 1-3) and a palm portion (26), the clip (54) comprising a base (the lower portion of clip 54; Figs. 3-4) and a movable retainer portion (58; Fig. 4), the base on the glove top (see Fig. 3), the movable retainer portion (58) on the base (see Fig. 4; col. 3, line 65 through col. 4, line 24; col. 4, lines 40-51), the movable retainer portion (58) adapted for releasably securing lightweight items between the movable retainer portion and the base (the clip is capable of functioning as claimed; a lightweight item could be secured between the retainer 58 and the upstanding end member of the base, or between the retainer 58 and the bottom member of the base; also see Fig. 4, wherein the movable retainer portion (58) can releasably secure a lightweight ski pole between the movable retainer portion and the base).
Also see embodiment of Fig. 6, which also anticipates claim 1. In Fig. 6, the clip 66 comprises comprising a base (the base portion of clip 66; Fig. 6) and a movable retainer portion (the hook portion of clip 66; Fig. 6), the base on the glove top (via strap 22; Fig. 6), and the movable retainer portion on the base (see Fig. 6), as in claim 1. The movable retainer portion is adapted for releasably securing lightweight items between the movable retainer portion and the base (the clip is capable of functioning as claimed; a lightweight item could be secured between the retainer and the base of the clip of Fig. 6; also see Fig. 6, wherein the movable retainer portion can releasably secure a lightweight ski pole between the movable retainer portion and the base). Thus, the clip of Fig. 6 also anticipates claim 1.  
Regarding claim 2, the movable retainer portion further comprises a spring portion (the curved hinge portion of element 58) on the base and a lip (the distal end portion of 58), the spring portion on the base and the lip on the spring portion (see Fig. 4), the spring portion adapted to bear against the lip to urge the lip against the base (the base being the bottom piece and upwardly extending end which has recess 56 therein; the lip is urged against the base near recess 56; Figs. 4-5; col. 4, lines 40-61). Also see clip 66 of Fig. 6 which has a spring portion formed by the curved upper end of the clip in Fig. 6.
Regarding claim 3, the clip comprises an opening between the lip and the base (see opening shown in Fig. 4 between the distal end of 58 and base near recess 56).
Regarding claim 8, the clip comprises a raised end on the lip (the distal end of the lip is raised above the base of the clip 54, thus being a “raised end”) the raised end spaced from the base forming a clip opening between the raised end and the base (an opening is between the lip and the base which provides a space as claimed).
Regarding claim 11, the clip opening is disposed adjacent the finger portion (see Fig. 3).
Regarding claim 12, the clip 54 is constructed of metal (col. 4, lines 40-42).
Regarding claim 13, Street discloses a glove (10) with a clip (see clip 54 in Fig. 3), the glove comprising a top (the outer surface of the glove), a finger portion (see Figs. 1-3) and a palm portion (26), the clip comprising:
a base (the bottom portion of clip 54), the base on the glove top (Figs. 1 and 3), the base attached to the glove by stitching (the base is attached to the glove via strap 22 which is sewn to the glove at end 24; col. 3, line 67- col. 4, line 1); 
a spring portion (the proximal portion of 58, i.e. the left end of portion 58 in Fig. 4), the spring portion on the base (see Fig. 4), the spring portion extending away from the glove (Fig. 3); and
a lip (the distal or free end of 58, i.e. the right end of 58 in Fig. 4), the lip on the spring portion (see Fig. 4), the lip extending from the spring portion toward the finger portion (see Figs. 1 and 3), the lip comprising a raised end (the end of the lip is raised above the surface of the glove and above the lower portion of the base; Figs. 4-5), the raised end spaced from the base (Fig. 5), the raised end spaced from the spring portion (the raised distal end is spaced longitudinally from the proximal end of 58; Figs. 4-5), wherein the spring portion bears against the lip to urge the raised end to bear against the base (the lip bears against the upstanding right end of the base, near pin 50 Figs. 4-5).

Claims 1-3, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strahan (US 5,143,371).
Strahan discloses a glove (62) with a clip (12; Fig. 6), the glove comprising a top (the outer surface of the glove), a finger portion (see finger of glove 62 as shown in Fig. 6) and a palm portion (the main body portion of the glove 62, i.e. the portion other than the finger portion), the clip (12) comprising a base (14; Fig. 1) and a movable retainer portion (16; Fig. 1;  col. 2, lines 3-12), the base (14) on the glove top (see Fig. 6), the movable retainer portion (16) on the base (14) (see Fig. 1; col. 2, lines 3-12), the movable retainer portion (16) adapted for releasably securing lightweight items between the movable retainer portion and the base (the clip is capable of functioning as claimed; a lightweight item could be secured between the retainer 16 and the base 14).
Regarding claim 2, the movable retainer portion (16) further comprises a spring portion (18) on the base (14) (Fig. 1; col. 2, lines 3-12) and a lip (the longitudinally extending portion of member 16; Fig. 1), the spring portion (18) on the base (14) and the lip (16/24) on the spring portion (see Fig. 1), the spring portion adapted to bear against the lip to urge the lip against the base (see Fig. 1; col. 2, lines 3-12). 
Regarding claim 3, the clip comprises an opening between the lip (16/24) and the base (14); see Fig. 1.
Regarding claim 8, the clip comprises a raised end (24) on the lip (see Fig. 1; col. 2, lines 8-10), the raised end (24) spaced from the base (14) forming a clip opening between the raised end and the base (see Fig. 1).
Regarding claim 9, the clip comprises a raised end (24) on the lip (see Fig. 1), the lip bearing on the base between the spring (18) and the raised end (24) (see Fig. 1; col. 2, lines 3-12).
Regarding claim 11, the clip opening is disposed adjacent the finger portion (see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ryden (US 2,717,546) in view of Dean (US 851,278).
	Ryden discloses a glove with a clip as claimed, however the movable retainer portion (25 in Fig. 4) is not disclosed as comprising a wire. Dean discloses a retainer (b, c, d, or f in Figs. 1-8) having a base and a movable retainer portion (see c in Fig. 5; dx in Fig. 6 or cx in Fig. 7).  In the embodiment of Fig. 7, the moveable retainer portion is in the form of two wires cx which are bent over the base to retain the fabric material F (Fig. 7; page 1, lines 56-89; page 1, line 107 through pg. 2, line 4). Thus, the movable retainer comprises a wire (cx) as in claim 5. Also see embodiment of Fig. 6, where the moveable retainer portion is in the form of two metal prongs dx , these metal prongs being thin and elongated and forming wires as in claim 5.  By using wire for the movable retainer, the retainer is easily bent to secure it in place or to remove it (pg. 1, lines 78-84; pg. 1, line 107 through pg. 2, line 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wires in place of the sheet metal for the bendable clip end (25) of Ryden since wire is more easily bent by a user and forms an easily attached but secure retainer, as taught by Dean.
Regarding claim 6, Ryden discloses a pocket 26 as claimed. Ryden teaches that the pocket 26 is “secured” to the glove (col. 2, lines 45-49) but does not disclose by what means it is secured, although this appears to be stitches as depicted in Fig. 4. Ryden does not specifically disclose stitches however, as in claim 7, and does not disclose adhesive as in claim 6. Adhesive and stitching are well known means of securing a pocket to apparel, and are well known means of securing parts of gloves together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the pocket 26 to the glove of Ryden using adhesive or stitching since these are conventional means of securing parts together in the apparel art.  The securing means shown by Ryden (which appears to be stitching in Fig. 4) attaches the pocket to the palm portion with the pocket disposed on a top of the palm portion as in claim 6, and is disposed in the glove whereby the pocket is attached to the glove top as in claim 7 (see Fig. 4). 

	 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ryden (US 2,717,546).
Regarding claim 13, Ryden discloses a glove with a clip (11/25; Fig. 4), the glove comprising a top (the outer surface of the top), a finger portion (fingers 10a) and a palm portion (the remainder of the glove 10), the clip comprising:
a base (the flat body of device 11; Fig. 4), the base on the glove top (see Figs. 1 and 4; the outer surface of the glove is considered to form the glove “top” and thus the clip 11 on thumb 10a is on the glove top as claimed), the base attached to the glove (via secured pocket 26; Fig. 4);
a spring portion (the curved hinge portion of element 25), the spring portion on the base (11), the spring portion extending away from the glove (see Fig. 4 and annotated figure below);
a lip (see annotated figure below), the lip on the spring portion, the lip extending from the spring portion toward the finger portion (see annotated figure below), the lip comprising a raised end (the free end of the lip is raised above the base 11), the raised end spaced from the base 11 (such that the material of sleeve 26 fits therein), the raised end spaced from the spring portion (see below), wherein the spring portion bears against the lip to urge the raised end to bear against the base (see figure below).

    PNG
    media_image1.png
    284
    455
    media_image1.png
    Greyscale

Ryden discloses all of the structure of claim 13 except that the stitching is not specifically disclosed. It is noted that stitching appears to be depicted in Fig. 4, to secure the pocket 26 to the glove. Such stitching would attach the base to the glove per claim 13. Ryden does not specially teach that the depiction in Fig. 4 is stitching, however stitching is a well known means to secure parts of gloves together. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the pocket 26 to the glove of Ryden using stitching since this is a conventional means of securing parts together in the apparel art.  



Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive with respect to Ryden and Street.
	With respect to Ryden, applicant argues that Ryden does not disclose a clip attached to the palm portion of the glove having a movable portion adapted for releasably securing lightweight items to the glove. The examiner maintains that Ryden does disclose the claimed structure.  Ryden discloses a clip having a movable portion 25 (Fig. 4). This could be used to secure a light item to the glove if desired. With respect to applicant’s argument that the clip of Ryden is not on the palm portion of the glove, it is noted that in response to the previous rejections under 112(a) and the objections to the drawings, applicant has responded with an explanation which describes the “palm portion” of the glove as being the portion between the front (20) and the rear (22).  Applicant’s arguments with respect to the prior drawing objections, disclosure objections, and rejection under 112(a) state that the clip is not on the “palm” of the glove, but rather is on the portion of the glove between the front portion 20 and the rear portion 22 (see Remarks of 04/26/2022, pages numbered “3 of 9” and “4 of 9”), which is called the “palm portion” of the glove. Thus, the examiner’s understanding is that the clip is on the body of the glove anywhere between the front portion 20 and the rear portion 22.  The clip on the thumb of the glove of Ryden is on this “palm portion” as defined by application, since it is on the glove between the front portion (the end of the finger portions 10a) and the rear portion (the wrist end of the glove of Ryden). 
	Further as to claim 1, applicant also argues that the clip of Ryden is not movable. The examiner notes that Ryden discloses that the flange 25 is pressed tightly against the adjacent portion of the sleeve to clamp the device in position (col. 2, lines 49-52), thus being movable as claimed. With respect to claim 2, the bent end region of the clip of Ryden forms a spring structure as claimed. With respect to claim 8, the opening between the clip and the glove is the space which houses the material of pocket 26. 
Thus, the glove of Ryden anticipates the claims, and renders obvious claim 13, as set forth in the rejections above.
With respect to Street, applicant argues that Street does not disclose a movable retainer portion adapted for releasably securing lightweight items between the movable retainer portion and the glove. The examiner maintains that Street does disclose the claimed structure. Street discloses a clip having a movable portion (58 in Fig. 1 or 66 in Fig. 6). This could be used to secure a light item to the glove if desired. With respect to claim 8, the raised end of the clip (the end of 58) forms a clip opening as in claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note the references cited on attached PTO-892, which disclose note pads which are attachable to a hand or arm, or disclose gloves having structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732